Case 20-31318-hdh11 Doc 824-6 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 1 of 4



                                    EXHIBIT 6

                                  Hale Declaration
Case 20-31318-hdh11 Doc 824-6 Filed 04/12/21          Entered 04/12/21 15:56:04     Page 2 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  IN RE:                                        §    CASE NO. 20-31318-hdh11
                                                §
  GGI HOLDINGS, LLC, et al.,                    §    CHAPTER 11
                                                §
                            DEBTORS.            §    (Jointly Administered)

                                DECLARATION OF TORY HALE

         I hereby declare:

         1.                                                         -December 2020, and before

 then a Senior Director and Business Unit Manager (Studio Standalone Division).

         2.      I supervised the development of the Element 79 platform, and was the principal

 client contact for Morpheus Labs, Inc.   Morpheus                                    OFS    in

 relation to the project.

         3.      As such, I have personal knowledge of the work performed by Morpheus and OFS

 during the nearly yearlong period preceding the commencement of

 on May 4, 2020.

         4.      At all relevant times,                                   were very happy with

 the work performed and progress achieved by Morpheus and OFS, during a relatively short

 window given the complexity of the project.

         5.      During the course of the project, I encouraged Morpheus and OFS to submit



         6.      To the best of my knowledge, information and belief, at no point were Morpheus



         7.      To the contrary, I personally encouraged Morpheus and OFS to continue working

                                                                               d did so because
Case 20-31318-hdh11 Doc 824-6 Filed 04/12/21            Entered 04/12/21 15:56:04        Page 3 of 4




 success following the onset of the Covid-19 pandemic.

        8.     The subject project was not abandoned until after the commencement of the

                  tcy cases, after which the Debtors determined to sell their business, a result that

 would not have been affected by continuation of the Element 79 project.

        I hereby declare under penalty of perjury that the foregoing is true and correct. Executed

 on April ___, 2021.


                                                              Tory Hale
Case 20-31318-hdh11 Doc 824-6 Filed 04/12/21   Entered 04/12/21 15:56:04   Page 4 of 4
